Shaw, C. J.
The case has been very well argued; and we think it very clear, upon the plain and manifest construction of the will, that it was the intention of the testator to divide the residue of his estate, after the decease of his widow, into seven parts, and to give one seventh to each of his children The *141acknowledgment of kindness from two of the husbands of his daughters named is alone a very slight ground on which to found an intention of the testator to make an unequal distribution of his property amongst his children; and no other evidence of such intention appears in any part of the will. But if he had such an intention, he clearly has failed to accomplish it, because he has, in express terms, given one share to each of his seven children; and it would do violence to the language to put any other construction upon it.